UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8035


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AARON DEMARCO FOSTER, a/k/a Turk, a/k/a Ace, a/k/a Little
Aaron,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:02-cr-00410-CCB-1; 1:09-cv-02171-CCB)


Submitted:   April 24, 2013                 Decided:   May 20, 2013


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Demarco Foster, Appellant Pro Se. Andrea L. Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aaron   Demarco     Foster       seeks    to    appeal    the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order     is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard         by     demonstrating        that

reasonable       jurists     would    find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural       grounds,        the     prisoner      must

demonstrate      both    that   the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Foster has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral     argument    because       the       facts    and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3